DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes “the at least one client node”. There is insufficient antecedent basis for this limitation in the claim. Analogous claims 14 and 20 are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the feedback controller node comprising a memory and processor of claims 1-7, the method of claims 8-14, and the non-transitory computer readable medium of claims 15-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 1: a feedback controller node in a blockchain network comprising a plurality of endorser nodes to execute transaction proposals, and an orderer noda memory storing one or more  instructions; and a processor that when executing the one or more instructions is configured to: receive, from the orderer node, reports providing information regarding a  performance of the plurality of plurality of the endorser nodes based on the assigned rankings. Claims 8 and 15 include similar language.
	The limitation of receive, from the orderer node, reports providing information regarding a  performance of the plurality of , as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses the user making an observation or evaluation of reported endorser node performance information. 
The limitation assign rankings to the plurality of the endorser nodes based on the reports, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “assign rankings” in the context of this claim encompasses the user thinking that endorser nodes should be assigned a rank based on the observed or evaluated report information. 
The limitation order the transaction proposals to be executed by the plurality of the endorser nodes based on the assigned rankings, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking that the transaction proposals should be executed by endorser nodes based on the assign ranking ruminations.  
2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a memory, non-transitory computer readable medium, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 88-91 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a memory, non-transitory computer readable medium, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 88-96 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...

	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaddoura, Patent No.:  10616324, hereinafter Kaddoura.

As per claim 1, Kaddoura discloses a feedback controller node (at least col. 7, line 43 and col. 23, line 23 disclose one example of the claimed “feedback controller” node as a fixed central node) in a blockchain network (col. 4, lines 46-53) comprising a plurality of endorser nodes to execute transaction proposals (fig. 1B, at least nodes 11, 12, 13, 15, 16, 17 and 19 correspond to the claimed “endorser” nodes; col. 23, lines 32-42 discloses a subset of nodes as super nodes/trusted nodes (another example of “endorser” nodes)), and an orderer node (fig. 1B, node 14 discloses one example of the claimed “orderer” node), 
(col. 7, lines 43-45 disclose system 100 is installed inside (i.e. memory storing) fixed central node 18 (i.e. feedback controller node)); and a processor that when executing the one or more instructions is configured to: 
receive (col. 23, line 39 wherein the disclosure of providing to central node 18 (i.e. feedback controller node) corresponds to a step of receiving by central node 18), from the orderer node (fig. 1B, node 14 discloses an example of the claimed “orderer” node; note that in fig. 1B, the information of at least nodes 11 and 12 is received by central node 18 via node 14 (i.e. from the orderer node)), reports providing information regarding a performance of the plurality of (see at least col. 23, lines 32-42 for performance information of nodes being received by the central node; note that in fig. 1B, the information of at least nodes 11 and 12 is received by central node 18 via node 14 (i.e. from the orderer node)). 
assign rankings to the plurality of the endorser nodes based on the reports (see mapping above including col. 23, lines 40-42); and 
order the transaction proposals to be executed by the plurality of the endorser nodes based on the assigned rankings (see mapping above, note that as per col. 23, line 54 to col. 24, line 10, the transaction verification, aggregation and block validation processes (i.e. execution of transaction proposals) are instructed (i.e. ordered) to be executed by the previous rank based determination of the super nodes sub group of the nodes (i.e. based on the assigned rankings)).

As per claim 2, Kaddoura discloses the system of claim 1, wherein the processor is further configured to: assign a higher priority to an available block for a transaction proposal endorsed by an endorser node, of the plurality of the endorser nodes, having a higher ranking (Kaddoura, col. 14, lines 18, 37-45, col. 26, lines 26-36).

As per claim 3, Kaddoura discloses The system of claim 2, wherein the processor is further configured to: delay committing a transaction proposal endorsed by an endorser node of the plurality of the endorser nodes, having a lower ranking into a next available block until after the available block (see rejection of claim 2 including Kaddoura, col. 14, line 43). 

As per claim 4, Kaddoura discloses The system of claim 1, wherein the information regarding the plurality of endorsers nodes comprises: information regarding a performance of the plurality of the endorser nodes based on an evaluation of quality parameters and quantity parameters of endorsements performed by the plurality of the endorser nodes (see Kaddoura, at least col. 23, lines 23-52). 

Kaddoura discloses The system of claim 1, wherein the processor is further configured to: receive, from client nodes that have sent transaction proposals to the plurality of endorser nodes, feedback regarding a performance of the plurality of the endorser nodes (see Kaddoura, at least col. 17, lines 27-30, col. 19, lines 8-13 and col. 23, lines 37-38, 52).

As per claim 7, Kaddoura discloses the system of claim 6, wherein the processor is further configured to: assign the rankings to the plurality of the endorser nodes based on the feedback received from the at least one client node (see Kaddoura as cited in the rejections of claims 1 and 6 – note that the ranking algorithm in col. 23, line 41 is based on the user experience (e.g. received feedback) of a user).   

As per claims 8-11, 13-17 and 19-20 are analogous to claims rejected above and are therefore likewise rejected. See Kaddoura col. 27, 2nd paragraph for the method and non-transitory computer readable medium of claims 8 and 15. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaddoura in view of Natarajan et al., Pub. No.: US 20200073758 A1, hereinafter Natarajan.

As per claim 5, Kaddoura discloses the system of claim 1. Kaddoura does not explicitly disclose, however in the related field of endeavor of block chain networks, Natarajan discloses wherein the processor is further configured to adjust a frequency of a generation of blocks and block sizes based on the reports  (Natarajan, paragraph 72).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Natarajan’s teaching would have allowed the performance metrics (i.e. reports) of Kaddoura to be one of the various factors used to determine the number “m” of blocks, the frequency/rate at which they are created and the number of transactions per block (e.g. size). Analogous claims 12 and 18 are likewise rejected.


Response to Arguments
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive. 
On page 11 of the remarks, Applicant presents the following statement:

    PNG
    media_image1.png
    229
    632
    media_image1.png
    Greyscale

Examiner respectfully disagrees. In view of claim amendments, Kaddoura’s central node 18 corresponds to the node labeled as “feedback controller” in claim 1. Fig. 1B, node 14 discloses an example of the node labeled as “orderer” in the claim wherein information of at least nodes 11 and 12 is received by “feedback controller” node 18 (i.e. feedback controller node) via node 14 (i.e. from the “orderer” node). 

Applicant further states:

    PNG
    media_image2.png
    98
    645
    media_image2.png
    Greyscale

Examiner respectfully disagrees.
Kaddoura’s very clearly discloses how the ranking algorithm is used. The purpose of the ranking algorithm is to determine, based on received performance data, which nodes, of the set of all nodes, are to be assigned the rank of super node. This is narrower than the claim language “assign rankings to the plurality of the endorser nodes based on the reports.”
Applicant argues that Kaddoura does not disclose or suggest “ordering transaction proposals based on rankings.” The Examiner would like to point out that the claims do not recite “ordering transaction proposals based on rankings.” The claims clearly state “order/ordering the transaction proposals to be executed … based on the rankings.” In other words, the transaction proposals are instructed, i.e. ordered, to be executed based on the rankings and this is exactly what Kaddoura discloses in at least col. 23, line 54 to col. 24, line 10.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Chung et al.
Hierarchical task mapping
US 20120254879 A1; see paragraphs 22-26 with respect to the independent claims

Liu  
Decentralized Digital Token within an App Ecosystem
US 20190108499 A1; see paragraphs 52-57 with respect to the independent claims

HYPERLEDGER
TRANSACTION FLOW. 
NPL; published 6 NOV 2017


						Conclusion	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED H HASAN/Primary Examiner, Art Unit 2154